Exhibit 10.2
GUARANTY OF PAYMENT
          GUARANTY OF PAYMENT (this “Guaranty”), made as of July 13, 2011,
between EQUITY RESIDENTIAL, a Maryland real estate investment trust, having an
address at Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606
(“Guarantor”), and BANK OF AMERICA, N.A., having an office at 231 South LaSalle
Street, Chicago, Illinois 60697, as administrative agent (“Administrative
Agent”) for the banks (the “Banks”) party to the Revolving Credit Agreement (as
the same may be amended, modified, supplemented or restated, the “Credit
Agreement”), dated as of the date hereof, among ERP OPERATING LIMITED
PARTNERSHIP (“Borrower”), the Banks, Administrative Agent, JPMORGAN CHASE BANK,
N.A., as Syndication Agent, and SUNTRUST BANK, U.S. BANK NATIONAL ASSOCIATION,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agents, and
CITIBANK, N.A., DEUTSCHE BANK SECURITIES INC., and MORGAN STANLEY SENIOR
FUNDING, INC., as Co-Documentation Agents.
W I T N E S S E T H:
          WHEREAS, the Banks have agreed to make loans (hereinafter collectively
referred to as the “Loans”) and otherwise extend credit to Borrower in an
aggregate principal amount the Dollar Equivalent Amount of which is not to
exceed $1,250,000,000 (which amount may be increased to an amount not to exceed
$1,750,000,000);
          WHEREAS, the Loans will be evidenced by certain promissory notes (the
“Notes”) of Borrower made to each of the Banks in accordance with the terms of
the Credit Agreement;
          WHEREAS, the Credit Agreement and the Notes and any other documents
executed in connection therewith are hereinafter collectively referred to as the
“Loan Documents”;
          WHEREAS, capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Credit Agreement;
          WHEREAS, Guarantor is the sole general partner of Borrower; and
          WHEREAS, in order further to induce the Administrative Agent and the
Banks to enter into the Loan Documents, Guarantor has agreed to enter into this
Guaranty;
          NOW, THEREFORE, in consideration of the premises and the benefits to
be derived from the making of the Loans and the other extensions of credit under
the Credit Agreement by the Banks to Borrower, and in order to

 



--------------------------------------------------------------------------------



 



induce the Administrative Agent and the Banks to enter into the Loan Documents,
Guarantor hereby agrees as follows:
          1. Guarantor, on behalf of itself and its successors and assigns,
hereby irrevocably, absolutely and unconditionally guarantees the full and
punctual payment when due, whether at stated maturity or otherwise, of all
Obligations of Borrower now or hereafter existing under the Notes and the Credit
Agreement, for principal and/or interest as well as any and all other amounts
due thereunder, including, without limitation, all indemnity obligations of
Borrower thereunder, and any and all reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) incurred by
the Administrative Agent or the Banks in enforcing its or their rights under
this Guaranty (all of the foregoing obligations being the “Guaranteed
Obligations”).
          2. It is agreed that the Guaranteed Obligations are primary and this
Guaranty shall be enforceable against Guarantor and its successors and assigns
without the necessity for any suit or proceeding of any kind or nature
whatsoever brought by the Administrative Agent or any Bank against Borrower or
its respective successors or assigns or any other party or against any security
for the payment and performance of the Guaranteed Obligations and without the
necessity of any notice of non-payment or non-observance or of any notice of
acceptance of this Guaranty or of any notice or demand to which Guarantor might
otherwise be entitled (including, without limitation, diligence, presentment,
notice of maturity, extension of time, change in nature or form of the
Guaranteed Obligations, acceptance of further security, release of further
security, imposition or agreement arrived at as to the amount of or the terms of
the Guaranteed Obligations, notice of adverse change in Borrower’s financial
condition and any other fact which might materially increase the risk to
Guarantor), all of which Guarantor hereby expressly waives; and Guarantor hereby
expressly agrees that the validity of this Guaranty and the obligations of
Guarantor hereunder shall in no way be terminated, affected, diminished,
modified or impaired by reason of the assertion of or the failure to assert by
the Administrative Agent or any Bank against Borrower or its respective
successors or assigns, any of the rights or remedies reserved to the
Administrative Agent and the Banks pursuant to the provisions of the Loan
Documents. Guarantor agrees that any notice or directive given at any time to
the Administrative Agent which is inconsistent with the waiver in the
immediately preceding sentence shall be void and may be ignored by the
Administrative Agent and the Banks, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Banks have
specifically agreed otherwise in a writing, signed by a duly authorized officer.
Guarantor specifically acknowledges and agrees that the foregoing waivers are of
the essence of this transaction and that, but for this Guaranty and such
waivers, the Administrative Agent and the Banks would decline to execute the
Loan Documents.

2



--------------------------------------------------------------------------------



 



          3. Guarantor waives, and covenants and agrees that it will not at any
time insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshalling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by Guarantor of its obligations under, or the
enforcement by the Administrative Agent of, this Guaranty. Guarantor further
covenants and agrees not to set up or claim any defense, counterclaim, offset,
set-off or other objection of any kind to any action, suit or proceeding at law,
in equity or otherwise, or to any demand or claim that may be instituted or made
by the Administrative Agent other than the defense of the actual timely payment
and performance by Borrower of the Guaranteed Obligations; provided, however,
that the foregoing shall not be deemed a waiver of Guarantor’s right to assert
any compulsory counterclaim, if such counterclaim is compelled under local law
or rule of procedure, nor shall the foregoing be deemed a waiver of Guarantor’s
right to assert any claim which would constitute a defense, setoff, counterclaim
or crossclaim of any nature whatsoever against Administrative Agent or any Bank
in any separate action or proceeding. Guarantor represents, warrants and agrees
that, as of the date hereof, its obligations under this Guaranty are not subject
to any counterclaims, offsets or defenses against the Administrative Agent or
any Bank of any kind.
          4. The provisions of this Guaranty are for the benefit of the
Administrative Agent and the Banks and their successors and permitted assigns,
and nothing herein contained shall impair as between Borrower and the
Administrative Agent and the Banks the obligations of Borrower under the Loan
Documents.
          5. This Guaranty shall be a continuing, irrevocable, unconditional and
absolute guaranty and the liability of Guarantor hereunder shall in no way be
terminated, affected, modified, impaired or diminished by reason of the
happening, from time to time, of any of the following, although without notice
or the further consent of Guarantor:
     (a) any assignment, amendment, modification or waiver of or change in any
of the terms, covenants, conditions or provisions of any of the Guaranteed
Obligations or the Loan Documents or the invalidity or unenforceability of any
of the foregoing; or
     (b) any extension of time that may be granted by the Administrative Agent
or any Bank to Borrower, any guarantor, or their respective successors or
assigns, heirs, executors, administrators or personal representatives; or
     (c) any action which the Administrative Agent or any Bank may take or fail
to take under or in respect of any of the Loan Documents or by reason of any
waiver or, or failure to enforce any of the rights, remedies, powers or
privileges available to the Administrative Agent and

3



--------------------------------------------------------------------------------



 



the Banks under this Guaranty or available to the Administrative Agent and the
Banks at law, in equity or otherwise, or any action on the part of the
Administrative Agent or any Bank granting indulgence or extension in any form
whatsoever; or
     (d) any sale, exchange, release, or other disposition of any property
pledged, mortgaged or conveyed, or any property in which the Administrative
Agent and/or the Banks have been granted a lien or security interest to secure
any indebtedness of Borrower to the Administrative Agent and/or the Banks or any
impairment of or failure to perfect any security interests therein; or
     (e) any release of any person or entity who may be liable in any manner for
the payment and collection of any amounts owed by Borrower to the Administrative
Agent and/or the Banks; or
     (f) the application of any sums by whomsoever paid or however realized to
any amounts owing by Borrower to the Administrative Agent and/or the Banks under
the Loan Documents in such manner as the Administrative Agent shall determine in
its sole discretion; or
     (g) Borrower’s or any guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any part of Borrower’s or any guarantor’s assets,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting Borrower or any guarantor or any of the assets of any of
them, including, without limitation, (i) the release or discharge of Borrower or
any guarantor from the payment and performance of their respective obligations
under any of the Loan Documents by operation of law, or (ii) the impairment,
limitation or modification of the liability of Borrower or any guarantor in
bankruptcy, or of any remedy for the enforcement of the Guaranteed Obligations
under any of the Loan Documents, or Guarantor’s liability under this Guaranty,
resulting from the operation of any present or future provisions of the
Bankruptcy Code or other present or future federal, state or applicable statute
or law or from the decision in any court; or
     (h) any improper disposition by Borrower of the proceeds of the Loans, it
being acknowledged by Guarantor that the Administrative Agent or any Bank shall
be entitled to honor any request made by Borrower for a disbursement of such
proceeds and that neither the Administrative Agent nor any Bank shall have any
obligation to see to the proper disposition by Borrower of such proceeds.

4



--------------------------------------------------------------------------------



 



          6. Guarantor agrees that if at any time all or any part of any payment
at any time received by the Administrative Agent or any Bank from Borrower or
Guarantor or any other Person obligated in respect of the Guaranteed Obligations
under or with respect to this Guaranty is or must be rescinded or returned by
the Administrative Agent or any Bank for any reason whatsoever (including,
without limitation, the insolvency, bankruptcy or reorganization of Borrower or
Guarantor or such other Person), then Guarantor’s obligations hereunder shall,
to the extent of the payment rescinded or returned, be deemed to have continued
in existence notwithstanding such previous receipt by such party, and
Guarantor’s obligations hereunder shall continue to be effective or be
reinstated, as the case may be, as to such payment, as though such previous
payment had never been made.
          7. Until this Guaranty is terminated pursuant to the terms hereof,
Guarantor (i) shall have no right of subrogation against Borrower or any entity
comprising same by reason of any payments or acts of performance by Guarantor in
compliance with the obligations of Guarantor hereunder; (ii) waives any right to
enforce any remedy which Guarantor now or hereafter shall have against Borrower
or any entity comprising same by reason of any one or more payment or acts of
performance in compliance with the obligations of Guarantor hereunder and
(iii) from and after an Event of Default, subordinates any liability or
indebtedness of Borrower or any entity comprising same now or hereafter held by
Guarantor or any affiliate of Guarantor to the obligations of Borrower under the
Loan Documents. The foregoing, however, shall not be deemed in any way to limit
any rights that Guarantor may have pursuant to the Agreement of Limited
Partnership of Borrower or which it may have at law or in equity with respect to
any other partners of Borrower.
          8. Guarantor represents and warrants to the Administrative Agent and
the Banks with the knowledge that the Administrative Agent and the Banks are
relying upon the same, as follows:
     (a) as of the date hereof, Guarantor is the sole general partner of
Borrower;
     (b) based upon such relationship, Guarantor has determined that it is in
its best interests to enter into this Guaranty;
     (c) this Guaranty is necessary and convenient to the conduct, promotion and
attainment of Guarantor’s business, and is in furtherance of Guarantor’s
business purposes;
     (d) the benefits to be derived by Guarantor from Borrower’s access to funds
and other credit made possible by the Loan Documents are at least equal to the
obligations undertaken pursuant to this Guaranty;

5



--------------------------------------------------------------------------------



 



     (e) Guarantor is solvent and has full power and legal right to enter into
this Guaranty and to perform its obligations under the terms hereof and
(i) Guarantor is organized and validly existing under the laws of the State of
Maryland, (ii) Guarantor has complied with all provisions of applicable law in
connection with all aspects of this Guaranty, and (iii) the person executing
this Guaranty has all the requisite power and authority to execute and deliver
this Guaranty;
     (f) to the best of Guarantor’s knowledge, there is no action, suit,
proceeding, or investigation pending or threatened against or affecting
Guarantor at law, in equity, in admiralty or before any arbitrator or any
governmental department, commission, board, bureau, agency or instrumentality
(domestic or foreign) which is likely to materially and adversely affect the
property, assets or condition (financial or otherwise) of Guarantor or which is
likely to materially and adversely impair the ability of Guarantor to perform
its obligations under this Guaranty;
     (g) the execution and delivery of and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the
Federal Reserve Board of the United States), order, writ, judgment, decree,
determination or award presently in effect having applicability to Guarantor or
the organizational documents of Guarantor, the consequences of which violation
would materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty or (ii) violate or conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument to which Guarantor is a party, or by which
Guarantor or any of its property is bound, the consequences of which violation,
conflict, breach or default would materially and adversely affect the property,
assets or condition (financial or otherwise) of Guarantor or which is likely to
materially and adversely impair the ability of Guarantor to perform its
obligations under this Guaranty;
     (h) this Guaranty has been duly executed by Guarantor and constitutes the
legal, valid and binding obligation of Guarantor, enforceable against it in
accordance with its terms except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors’ rights generally or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law;
     (i) no authorization, consent, approval, license or formal exemption from,
nor any filing, declaration or registration with, any

6



--------------------------------------------------------------------------------



 



Federal, state, local or foreign court, governmental agency or regulatory
authority is required in connection with the making and performance by Guarantor
of this Guaranty, except those which have already been obtained;
     (j) Guarantor is not an “investment company” as that term is defined in,
nor is it otherwise subject to regulation under, the Investment Company Act of
1940, as amended;
     (k) Guarantor is not engaged principally, or as one of its important
activities, in the business of purchasing, carrying, or extending credit for the
purpose of purchasing or carrying any margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States); and
     (l) All of the representations and warranties in the Credit Agreement
concerning Guarantor are true and correct.
          Guarantor covenants that it will comply or cause compliance with all
covenants in the Credit Agreement which are applicable to it.
          9. Guarantor and the Administrative Agent each acknowledge and agree
that this Guaranty is a guarantee of payment and performance and not of
collection and enforcement in respect of any obligations which may accrue to the
Administrative Agent and/or the Banks from Borrower under the provisions of any
Loan Document.
          10. Subject to the terms and conditions of the Credit Agreement, and
in conjunction therewith, the Administrative Agent or any Bank may assign any or
all of its rights under this Guaranty. In the event of any such assignment, the
Administrative Agent shall give Guarantor prompt notice of same. If the
Administrative Agent or any Bank elects to sell all the Loans or participations
in the Loans and the Loan Documents, including this Guaranty, the Administrative
Agent or any Bank may forward to each purchaser and prospective purchaser all
documents and information relating to this Guaranty or to Guarantor, whether
furnished by Borrower or Guarantor or otherwise, subject to the terms and
conditions of the Credit Agreement.
          11. Guarantor agrees, upon the written request of the Administrative
Agent, to execute and deliver to the Administrative Agent, from time to time,
any modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.

7



--------------------------------------------------------------------------------



 



          12. The representations and warranties of Guarantor set forth in this
Guaranty shall survive until this Guaranty shall terminate in accordance with
the terms hereof.
          13. This Guaranty contains the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements
relating to such subject matter and may not be modified, amended, supplemented
or discharged except by a written agreement signed by Guarantor and the
Administrative Agent (acting with the requisite consent of the Banks as provided
in the Credit Agreement).
          14. If all or any portion of any provision contained in this Guaranty
shall be determined to be invalid, illegal or unenforceable in any respect for
any reason, such provision or portion thereof shall be deemed stricken and
severed from this Guaranty and the remaining provisions and portions thereof
shall continue in full force and effect.
          15. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.
          16. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, facsimile transmission
followed by telephonic confirmation or similar writing) and shall be addressed
to such party at the address set forth below or to such other address as may be
identified by any party in a written notice to the others:

     
If to Guarantor:
  Equity Residential
 
  Two North Riverside Plaza
 
  Suite 400
 
  Chicago, Illinois 60606
 
  Attn: Chief Financial Officer
 
   
With Copies of
   
Notices to Guarantor to:
  Equity Residential
 
  Two North Riverside Plaza
 
  Suite 400
 
  Chicago, Illinois 60606
 
  Attn: General Counsel
 
   
 
  and
 
   
 
  DLA Piper LLP (US)
 
  203 North LaSalle Street
 
  Suite 1900
 
  Chicago, Illinois 60601
 
  Attn: James M. Phipps, Esq.

8



--------------------------------------------------------------------------------



 



     
If to the
   
Administrative Agent:
  Bank of America, N.A.
 
  Structured Debt Group
 
  Mail Code
 
  231 South LaSalle Street
 
  Chicago, IL 60697
 
  Attn:
 
   
With Copies of
   
Notices to the
   
Administrative Agent to:
  Skadden, Arps, Slate,
 
  Meagher & Flom LLP
 
  Four Times Square
 
  New York, New York 10036
 
  Attn: Martha Feltenstein, Esq.

          Each such notice, request or other communication shall be effective
(i) if given by facsimile transmission, when such facsimile is transmitted to
the facsimile number specified in this Section and the appropriate facsimile
confirmation is received, (ii) if given by certified or registered mail, return
receipt requested, with first class postage prepaid, addressed as aforesaid,
upon receipt or refusal to accept delivery, (iii) if given by a nationally
recognized overnight carrier, 24 hours after such communication is deposited
with such carrier with postage prepaid for next day delivery, or (iv) if given
by any other means, when delivered at the address specified in this Section.
          17. Any acknowledgment or new promise, whether by payment of principal
or interest or otherwise by Borrower or Guarantor, with respect to the
Guaranteed Obligations shall, if the statute of limitations in favor of
Guarantor against the Administrative Agent and the Banks shall have commenced to
run, toll the running of such statute of limitations, and if the period of such
statute of limitations shall have expired, prevent the operation of such statute
of limitations.
          18. This Guaranty shall be binding upon Guarantor and its successors
and assigns and shall inure to the benefit of the Administrative Agent and the
Banks and their successors and permitted assigns; provided, however, that the
Guarantor may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of all of the Banks, and any attempted such
assignment or transfer without such consent shall be null and void.
          19. The failure of the Administrative Agent to enforce any right or
remedy hereunder, or promptly to enforce any such right or remedy, shall not
constitute a waiver thereof, nor give rise to any estoppel against the
Administrative Agent or any Bank, nor excuse Guarantor from its obligations
hereunder. Any waiver of any such right or remedy to be enforceable against the
Administrative Agent and the Banks must be expressly set forth in a writing

9



--------------------------------------------------------------------------------



 



signed by the Administrative Agent (acting with the requisite consent of the
Banks as provided in the Credit Agreement).
          20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF ILLINOIS.
     (b) Any legal action or proceeding with respect to this Guaranty and any
action for enforcement of any judgment in respect thereof may be brought in the
courts of the State of Illinois or of the United States of America for the
Northern District of Illinois, and, by execution and delivery of this Guaranty,
the Guarantor hereby accepts for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts and appellate courts from any thereof. The Guarantor irrevocably consents
to the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to the Guarantor at its address for notices set forth
herein. The Guarantor hereby irrevocably waives any objection which it may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guaranty brought in the
courts referred to above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against the Guarantor in any other jurisdiction.
     (c) GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL
CLAIMS OR CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS
HEREBY ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE BANKS TO ACCEPT THIS GUARANTY
AND THAT THE LOANS AND OTHER EXTENSIONS OF CREDIT MADE BY THE BANKS ARE MADE IN
RELIANCE UPON SUCH WAIVER. GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT SUCH
WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH
LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED BY THE
ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT TO A NON-JURY TRIAL.

10



--------------------------------------------------------------------------------



 



     (d) Guarantor does hereby further covenant and agree to and with the
Administrative Agent and the Banks that Guarantor may be joined in any action
against Borrower in connection with the Loan Documents and that recovery may be
had against Guarantor in such action or in any independent action against
Guarantor (with respect to the Guaranteed Obligations), without the
Administrative Agent and the Banks first pursuing or exhausting any remedy or
claim against Borrower or its successors or assigns. Guarantor also agrees that,
in an action brought with respect to the Guaranteed Obligations in any
jurisdiction, it shall be conclusively bound by the judgment in any such action
by the Administrative Agent (wherever brought) against Borrower or its
successors or assigns, as if Guarantor were a party to such action, even though
Guarantor was not joined as a party in such action.
     (e) Guarantor agrees to pay all reasonable expenses (including, without
limitation, attorneys’ fees and disbursements) which may be incurred by the
Administrative Agent or the Banks in connection with the enforcement of their
rights under this Guaranty, whether or not suit is initiated.
          21. Notwithstanding anything to the contrary contained herein (but
subject to Section 6 hereof), this Guaranty shall terminate and be of no further
force or effect upon the full performance and payment of the Guaranteed
Obligations hereunder. Upon termination of this Guaranty in accordance with the
terms of this Guaranty, the Administrative Agent promptly shall deliver to
Guarantor such documents as Guarantor or Guarantor’s counsel reasonably may
request in order to evidence such termination.
          22. All of the Administrative Agent’s and the Banks’ rights and
remedies under each of the Loan Documents or under this Guaranty are intended to
be distinct, separate and cumulative and no such right or remedy therein or
herein mentioned is intended to be in exclusion of or a waiver of any other
right or remedy available to the Administrative Agent or any Bank.
          23. No claim may be made by Guarantor or any other Person acting by or
through Guarantor against the Administrative Agent or any Bank or the
affiliates, directors, officers, employees, attorneys or agent of any of them
for any consequential or punitive damages in respect of any claim for breach of
contract or any other theory of liability arising out of or related to the
transactions contemplated by this Guaranty or by the other Loan Documents, or
any act, omission or event occurring in connection therewith; and Guarantor
hereby waives, releases and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Guaranty as of the date and year first above written.

            GUARANTOR:

EQUITY RESIDENTIAL
      By:   /s/ Mark Parrell         Name:   Mark Parrell        Title:  
Executive Vice President and
Chief Financial Officer     

            ACCEPTED:


BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT
      By:   /s/ Michael W. Edwards         Name:   Michael W. Edwards       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGMENT FOR GUARANTOR

             
STATE OF ILLINOIS
)          
 
) ss.        
COUNTY OF COOK
)          

          On July _, 2011, before me personally came Mark Parrell, to me known
to be the person who executed the foregoing instrument, and who, being duly
sworn by me, did depose and say that he is Executive Vice President and Chief
Financial Officer of Equity Residential, and that he executed the foregoing
instrument in the organization’s name, and that he had authority to sign the
same, and he acknowledged to me that he executed the same as the act and deed of
said organization for the uses and purposes therein mentioned.
[Seal]

                  /s/ Ann M. Spitler       Notary Public           

 